Citation Nr: 0425131	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.	Entitlement to an effective date earlier than November 
6, 2000, for a grant of service connection for post-
traumatic stress disorder (PTSD).  

2.	Entitlement to an increased rating for residuals of a 
gunshot wound to the right upper arm, Muscle Group III, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' appeals 
(Board) on appeal from a January 2001 rating decision by the 
RO that denied the claims that are currently on appeal.  In 
April 2002 the Board remanded this case to the RO in order to 
afford the veteran a hearing before a Veterans' Law Judge.  

The veteran appeared and gave testimony at a September 2002 
hearing at the RO before the undersigned and a transcript of 
this hearing is in the claims folder.  The Board again 
remanded this case to the RO for further development in July 
2003.  

The case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received on November 6, 2000, more than one year 
after his service discharge.

2.  The veteran is right handed and therefore, his right arm 
is in his major upper extremity.

3. The gunshot wound of the right shoulder is manifested by 
two asymptomatic, non-adherent scars and complaints of pain, 
but is not manifested by moderately severe injury to Muscle 
Group III, nerve damage, or limitation of motion beyond the 
shoulder level even taking into account functional loss due 
to pain or other pathology.

4.  There has been no demonstration by competent evidence 
that the residuals of a gunshot wound to Muscle Group III of 
the right upper extremity have caused marked interference 
with employment or frequent hospitalization so as to render 
the regular schedular criteria inapplicable.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
6, 2000, for the grant of service connection for PTSD are not 
met. 38 U.S.C.A. §§ 1110, 5110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.400 (2003)

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a gunshot wound to the right upper 
extremity, Muscle Group III have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.73, Diagnostic Codes 5303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., at 
117-119.

The record indicates that the RO informed the appellant of 
the provisions of the VCAA and its relevance to his current 
claim in letters dated in January and December 2003.  Those 
letters, in conjunction with the March 2001 statement of the 
case and the April 2004 supplemental statement of the case 
informed the appellant of the evidence needed to substantiate 
his claims.  These letters also informed the veteran who was 
responsible for obtaining what evidence.  The VCAA notice 
letters told the appellant of his responsibility for 
submitting evidence, and thereby put him on notice to submit 
all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-121.  However, the Court's remedy was a remand so that 
the notice could be provided.  Id., 122-124.  The appellant 
essentially received that remedy when the RO provided notice 
in March 2004.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any clinical evidence relevant to the issues currently on 
appeal but not yet associated with the claims folder.  It is 
noted in this regard that the appellant has been afforded a 
recent VA examination to evaluate his complaints regarding 
the gunshot wound to the right arm and the veteran has also 
provided testimony at a recent hearing before the 
undersigned.   It is also noted that in a statement dated in 
May 2004 the veteran's representative indicated that the case 
was now ready for appellate determination.  

                                                    I.  
Factual Basis

Review of the veteran's service medical records reveal that 
he sustained a through and through gunshot wound to the right 
deltoid muscle in April 1969 while engaged in combat.  There 
were two-inch entrance and exit wounds and the wounds were 
debrided on the day of injury.  At that time it was reported 
that there was no significant neurovascular injury and he was 
started on prophylactic antibiotics and evacuated to a naval 
hospital for further treatment.  Five days after sustaining 
this wound the veteran right shoulder wound was again 
debrided and then closed.  The wound healed without 
difficulty and the sutures were removed on the 10th 
postoperative day.  Thereafter the veteran received physical 
therapy with "excellent" progress.  The veteran was 
discharged from the hospital in early June 1969.  The 
following month he was treated for muscle pain in the wound 
area.  No pertinent abnormalities were noted on the veteran's 
July 1970 examination prior to separation from service.  

On VA examination in March 1971 it was noted that the veteran 
was right handed.  The veteran complained of cramping in the 
right arm, just below the elbow.  He also reported soreness 
over the scar area.  He said that the arm wound become numb 
between the shoulder and the elbow if he held the arm up for 
any length of time.  Evaluation revealed a depressed entrance 
wound scar 5 inches below the acromion process of the right 
shoulder on the anterior surface of the forearm.  The scar 
was approximately 1-1/4th inches in diameter.  There was a 1 
1/4th inch scar on the same level on the posterior surface.  
There was a moderate degree of depression of the entrance 
wound scar There was a slight weakness of grip in the right 
hand and partial damage to muscle group III.  

On neurological evaluation the deep tendon reflexes were 
equal bilaterally. An x-ray of the right shoulder was normal.  
The diagnoses included residuals of gunshot wound right upper 
arm.  

In a rating action of March 1971 the RO granted service 
connection for the residuals of a gunshot wound to the right 
upper arm, muscle group III.  A 20 percent rating was 
assigned for this disability, effective July 14, 1970.  It 
was noted that the veteran worked as a machinist and had lost 
no time from work in the last 12 months.

On VA outpatient treatment in November 1974, there were two 
large scars in the right shoulder area.  Strength was equal 
bilaterally.  There was mild loss of sensation in the ulnar 
distribution and mild point tenderness.  An X-ray examination 
showed no abnormality.

The veteran received VA outpatient treatment in October 1981 
for a condition not currently at issue.  It was noted that he 
had been employed with a steel company for the past 10 years 
as a pipe fitter.

VA clinical records reflect treatment in September 2000 for 
complaints of pain and numbness in the right arm and 
shoulder.  Sensation and muscle strength in the arms was 
normal and equal bilaterally.  

A VA Form 21-4138 (JF) signed by the veteran was received at 
the RO on November 6, 2000.  In this document the veteran 
indicated that he wished to amend a previous claim to include 
a claim for service connection for PTSD.  

On VA examination in November 2000 the veteran said that his 
right shoulder was painful.  It was reported that there were 
episodes of flare-up in the right arm during weather changes 
that reportedly resulted in 10 percent additional impairment.  
The muscles involved in the veteran's right arm disability 
were the deltoid or the right triceps and the veteran said 
that his activity was limited by fatigue and an inability to 
move the joint through normal range of motion.  This 
interfered with his daily activities and with his work as a 
line operator for a steel company.  

Evaluation revealed entrance and exit wounds on the upper 
right arm.  The entrance wound scar was 3 by 2 centimeters 
anteriorly and the exit wound scar was posterior and was 5 by 
2 centimeters.  These scars were at the junction of the upper 
and middle thirds of the right arm.  The scars were not 
sensitive and there were no adhesions.  Some tissue loss was 
reported in the right deltoid and the right triceps.  

There was no tendon damage, muscle herniation, bone damage or 
nerve damage.  Muscle strength was good and the biceps and 
triceps were described as huge due to a lot of weight 
lifting.  It was reported that the muscle group could move 
independently even with gravity eliminated through a normal 
range of motion with sufficient comfort, strength, and 
endurance to accomplish activities of daily living.  Some 
muscle contraction was felt.  He remained employed with the 
same steel company as a line operator.  He reported that his 
shoulder disability interfered with his work.

The veteran had 168 degrees of right shoulder forward flexion 
and he had 155 degrees of right shoulder abduction.  Shoulder 
external rotation was 84 degrees and internal rotation was 85 
degrees.  Range of right shoulder motion was not additionally 
limited by pain, fatigue, lack of endurance, or weakness.  
The diagnosis was through and through gunshot wound of the 
right upper arm or shoulder with loss of function due to 
pain.  

During his September 2002 hearing the veteran said that he 
had pain in his right arm during physical exercise at times 
of weather changes.  He said that he could not do a lot of 
lifting with his right arm.  He also said that he took 
cortisone shots for his arm, which were provided by a VA 
medical center.  He was now retired, but he said that when he 
was working he missed a great deal of work because of his arm 
disability.  He also said that he had suffered from PTSD 
symptoms ever since his discharge from the armed services, 
but did not receive treatment because he did not know that 
such treatment was available.  

During VA outpatient treatment in September 2003, it was 
reported that on neurologic examination the veteran was 
grossly intact.  On musculoskeletal examination he had full 
active ranges of motion.

                                                  II.  Legal 
Analysis 

Effective Date

Except as otherwise provided by law, the effective date of an 
award based upon an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefore. 38 
U.S.C.A. § 5110(a) (West 2002). This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later. 38 C.F.R. § 3.400. The date of entitlement to an award 
of service connection will be the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(i) (2002).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2002). A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2002). The 
Veterans Claims Assistance Act of 2000 recently emphasized 
that a "claimant" is "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary." Public Law No. 106-475, 114 
Stat. 2096, 2096.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2002). See Norris v. West, 12 Vet. App. 413, 
421 (1999), distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2002).  However, the U.S. Court of Appeals 
for Veterans' Appeals (Court) has essentially said that an 
informal claim in and of itself cannot constitute a valid 
claim for service connection.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

The veteran asserts that he has been suffering from PTSD 
symptoms ever since his discharge from service, and that 
therefore, the correct effective date for the grant of 
service connection is at the time of his service discharge.  
However, as noted above the effective date is set on the 
basis of his claim, rather than when symptoms were first 
apparent.

The law requires that the veteran file a formal claim for 
service connection within one year from service discharge in 
order for a grant of service connection to be effective from 
the day following service discharge.  A review of the record 
indicates that the veteran's first claim, for service 
connection for PTSD was received by the RO on November 6, 
2000, more than 30 years after his discharge from service.  
Moreover, the record does not show that any informal claim 
for service connection for this disability was filed within 
the year prior to November 6, 2002.  Therefore, since no 
claim for service connection for PTSD was filed prior to that 
date, November 6, 2002, is the earliest appropriate effective 
date for a grant of service connection for this disability.  

Gunshot Wound Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2003).  However, where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III, muscles that control elevation and 
abduction of the arm to the level of the shoulder; and, 
forward and backward swing of the arm in conjunction with 
muscle group II. The intrinsic muscles of the shoulder girdle 
include the pectoralis major I (clavicular) and the deltoid.  
38 C.F.R. § 4.73, Diagnostic Code 5303.  This diagnostic code 
provides a zero percent evaluation for slight muscle injury 
in either the dominant or non-dominant extremity, a 20 
percent evaluation for moderate muscle injury in either the 
dominant or the non-dominant extremity, and a 30 percent 
evaluation for moderately severe muscle injury of the 
dominant extremity.  Id.

The following regulation provides a framework for evaluating 
disabilities from muscle injuries: 

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

 (2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

 (3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

 (4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56 (2003).

Ankylosis of the major arm scapulohumeral articulation 
warrants a 30 percent evaluation when it is favorable, as 
manifested by abduction limited to 60 degrees, can reach the 
mouth and head.  A 40 percent rating is warranted for 
ankylosis that s intermediate between favorable and 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted when the range of motion 
in the major or minor arm is limited to the shoulder level.  
A 30 percent evaluation is assignable for limitation of 
motion of the major arm to midway between the side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Applying the criteria of § 4.56 to the veteran's right 
shoulder wound, he did have a through and through wound that 
required debridement-two of the criteria for the type of 
injury warranting a moderately severe evaluation.  However, 
he did not have intermuscular scarring, as shown by the 
findings that his scars are not adherent.  Moreover, a 
moderate injury also contemplates a through and through 
wound, as well as debridement without residuals.  The record 
does not disclose residuals of the veteran's debridement.  In 
the main then, he did not have the type of injury 
contemplated for a moderately severe injury.

Turning to the history and complaint, the record shows a 
relatively short period of hospitalization, and the service 
medical records do not document consistent complaints.  There 
were no documented complaints after the single outpatient 
treatment shortly after the veteran's discharge from 
hospitalization.  The veteran was able to maintain employment 
with the same employer for decades after service, until 
retiring.  Although the 2000 examination reports that the 
shoulder disability interfered with employment; his ability 
to retain employment for such a long period of time strongly 
suggests that he was able to keep up with work requirements 
prior to retirement.  Even in 2000, there was no 
documentation that the disability prevented him from keeping 
up with work requirements, only that the disability caused 
interference.

The current objective findings include entrance and exit 
scars indicating the track of the bullet through Muscle Group 
III, and loss of tissue in the deltoid and triceps.  However, 
the criteria for a moderate disability contemplate entrance 
and exit scars showing a track through muscle, and also 
contemplate some loss of muscle substance.  On the most 
recent VA examination, the veteran's range of right shoulder 
motion was not limited by fatigue, lack of endurance, or 
weakness.  Nor was there any documented loss of muscle 
strength.  Thus it cannot be said that he has loss of 
strength and endurance compared to the sound side.

In view of the above, the Board finds that the veteran has no 
more than moderate disability due to his service-connected 
injury to Muscle Group III in the right arm.

The most recent examination reported ranges of shoulder 
flexion and abduction showing that the veteran could raise 
his arm to well above shoulder level.  There was no 
additional limitation due to functional factors.  These 
findings are supported by the subsequent outpatient treatment 
record showing full active range of motion.

The recent records document that the veteran's scars are not 
adherent or painful, and less than 144 square inches.  
Therefore, the Board cannot find a basis for awarding 
separate compensable evaluations for the gunshot wound scars.  
See Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2003).  

Moreover, the veteran's right shoulder is clearly not 
ankylosed and therefore a higher rating under Diagnostic Code 
5200 is not for application.  

The Board is also required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321, when there is evidence of marked interference with 
employment or frequent hospitalization.  In this case since 
consideration has been given to such an evaluation by the RO.  
However, the evidence does not suggest any  "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the veteran's right upper 
arm disability. See VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 
66,749 (1996).  Specifically, there has been no demonstration 
of circumstances such as frequent hospitalization, or marked 
interference with employment, so as to render the applicable 
schedular criteria inapplicable.  Indeed, despite the 
veteran's complaints he was able to maintain the same 
employment for 30 years before retiring, and required no 
post-service hospitalization.  Since he is currently retired, 
there is no showing that the gunshot wound residuals 
interfere with any current employment.


ORDER

Entitlement to an effective date earlier than November 6, 
2000, for a grant of service connection for PTSD is denied.  

Entitlement to an increased rating for residuals of a gunshot 
wound to the right upper arm, Muscle Group III is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



